DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action has been issued in response to the amendment filed on 1/11/2022. Claims 1-20 are pending. Applicants’ arguments have been carefully and respectfully considered in light of the instant amendment and are persuasive, as they relate to the claim rejections under 35 U.S.C. 103. However, after further search and consideration, Examiner has found additional prior art, as will be discussed below. Accordingly, this action has been made NON-FINAL.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2022 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

Claims 1-3, 8-12, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ABROL et al (US 2017/0206557 A1) in view of Steed et al (US 2015/0113018 A1).
With respect to claims 1 and 10, Abrol teaches A control center, comprising: a first device associated with an individual member of a team, the first device including at least one display screen (see [0021] and [0022] – application dashboard displayed on display. Users are able to receive resulting data in a pictorial or graphical format on various devices such as mobile phone or tablet.  Each user is a member of a social media group/team.); one or more hardware processors configured to: receive a selection of a search term from a user interface (see [0028] and [0029] – real-time streamer can apply keywords input as part of client query profile); receive a selection of sentiment analytic from the user interface (see [0023] – receive information about the persons of interest indicating sentiment towards products); receive a trigger event for the sentiment analytic (see [0023] – device location triggers marketing push to gain user’s interest.  The push is content related to a user’s interest which is based on sentiment analysis.); use an application program interface to access social media from different networks containing the search term, wherein the social media comprises first original data including real-time streaming data associated with the search term (see [0020]-[0029] – real-time streaming of social media content based on user interest, via sentiment analytics, and keyword input.); generate second new data that is different from the first original data, wherein the second new data includes sentiment information derived from the real-time streaming data associated with the search term, wherein the sentiment information includes the selected sentiment analytic (see [0020]-[0029] – real-time streaming of social media content based on user interest, via sentiment analytics, and keyword input.); display the sentiment analytic on the display screen (see [0049] and [0083]-[0087] – graphs displaying items favorable to friends of the user); monitor the second new data, including the sentiment information, based on the trigger event (see [0087] – monitoring user activity and compiling a profile and determining a sentiment of the user in reference to the item.).
Abrol fails to explicitly recite a second team notification device operable in a plurality of individually selectable display states for variously notifying plural members of the team, about a selected sentiment analytic, the second team notification device operating independently from the at least one display screen; and automatically operate the second team notification device using a corresponding one of the individually selectable display states in response to detecting the trigger event in the semantic analytic based on a result of the monitoring the second new data, including the sentiment information, the automatic operation of the second team notification device using the corresponding one of the individually selectable display states configured to generate a different environmental attribute than the at least one display screen.
However, Steed teaches a second team notification device operable in a plurality of individually selectable display states for variously notifying plural members of the team (Steed discloses a visualization system that is adapted to render through a GUI the state of activity with a social media stream.  It provides temporal, geospatial, and textual views of data (see [0030]).), about a selected sentiment analytic, the second team notification device operating independently from the at least one display screen (Steed appears to show a highly interactive canvas/window through a GUI that shows semantics based on social media data analysis (see Figure 4 and [0030]-[0039])); and automatically operate the second team notification device using a corresponding one of the individually selectable display states in response to detecting the trigger event in the semantic analytic based on a result of the monitoring the second new data, including the sentiment information, the automatic operation of the second team notification device using the corresponding one of the individually selectable display states configured to generate a different environmental (Steed discloses a visualization system that is adapted to render through a GUI the state of activity with a social media stream.  It provides temporal, geospatial, and textual views of data. Steed appears to show a highly interactive canvas/window through a GUI that shows semantics based on social media data analysis. (see Figure 4 and [0030]-[0039])).
 Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Abrol to incorporate the INTERACTIVE VISUAL ANALYTICS FOR SITUATIONAL AWARENESS OF SOCIAL MEDIA as taught by Steed for the purpose of providing interactive analysis or automated analytics within a social media environment and thus increase the relevancy with which data is provided to the user (see Steed [0006]-[0009]).
	With respect to claims 2 and 11, Steed further teaches wherein the second team notification device includes an audio or visual device placed in a different location in a room from the at least one display screen (Steed discloses a visualization system that is adapted to render through a GUI the state of activity with a social media stream.  It provides temporal, geospatial, and textual views of data. Steed appears to show a highly interactive canvas/window through a GUI that shows semantics based on social media data analysis.  Steed appears to suggest that the visualization system could be mobile via phone or tablet (see Figure 4 and [0030]-[0039])).
	With respect to claims 3 and 12, Abrol further teaches wherein the hardware processors are further configured to: receive an additional trigger event for the sentiment analytic, wherein the monitor the second new data is further based on the additional trigger event (see [0023] – device location triggers marketing push to gain user’s interest.  The push is content related to a user’s interest which is based on sentiment analysis.). 
Abrol fails to explicitly recite wherein the corresponding one of the individually selectable display states comprises a first display state of the individually selectable display states; automatically operate the second team notification device using a second different 
However, Steed teaches wherein the corresponding one of the individually selectable display states comprises a first display state of the individually selectable display states (Steed discloses a visualization system that is adapted to render through a GUI the state of activity with a social media stream.  It provides temporal, geospatial, and textual views of data (see [0030]).); automatically operate the second team notification device using a second different display state of the individually selectable display states when the additional trigger event is detected in the sentiment analytic based on a result of the monitoring the second new data (Steed discloses a visualization system that is adapted to render through a GUI the state of activity with a social media stream.  It provides temporal, geospatial, and textual views of data. Steed appears to show a highly interactive canvas/window through a GUI that shows semantics based on social media data analysis. (see Figure 4 and [0030]-[0039])).
 	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Abrol to incorporate the INTERACTIVE VISUAL ANALYTICS FOR SITUATIONAL AWARENESS OF SOCIAL MEDIA as taught by Steed for the purpose of providing interactive analysis or automated analytics within a social media environment and thus increase the relevancy with which data is provided to the user (see Steed [0006]-[0009]).
	With respect to claims 8 and 18, Abrol further teaches wherein the trigger event is a value, percentage, or rate of change of the analytic (see [0094] – score is above a threshold and thus triggers alert).
	With respect to claims 9 and 19, Abrol and Steed further teaches wherein the hardware processor is further configured to: identify an initial value or rate of the sentiment analytic (see Abrol [0048] – analytics are run over time in order to see changes over time thus an analytic could change from an initial value to a different value); predict a future (Steed discloses a visualization system that is adapted to render through a GUI the state of activity with a social media stream.  It provides temporal, geospatial, and textual views of data. Steed appears to show a highly interactive canvas/window through a GUI that shows semantics based on social media data analysis. (see Figure 4 and [0030]-[0039])); automatically activate the second team notification device when the trigger event is detected in the predicted future value (Steed discloses a visualization system that is adapted to render through a GUI the state of activity with a social media stream.  It provides temporal, geospatial, and textual views of data. Steed appears to show a highly interactive canvas/window through a GUI that shows semantics based on social media data analysis. (see Figure 4 and [0030]-[0039])).
With respect to claim 20, Abrol and Steed further teaches wherein the second new data includes sentiment information, and wherein the analytic comprises a sentiment analytic (Steed discloses a visualization system that is adapted to render through a GUI the state of activity with a social media stream.  It provides temporal, geospatial, and textual views of data. Steed appears to show a highly interactive canvas/window through a GUI that shows semantics based on social media data analysis. (see Figure 4 and [0030]-[0039])).
	Claims 4-7 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ABROL et al (US 2017/0206557 A1) in view of Steed et al (US 2015/0113018 A1), and further in view of Raymann et al (US 2017/0357217 A1).
With respect to claims 4 and 13, note the discussion of claims 1 and 10 above, Abrol and Steed disclose all of the elements of claims 1 and 10 but fail to explicitly recite automatically increase an intensity of a light in the second team notification device to indicate an increase in the sentiment analytic; and automatically decrease an intensity of the light to indicate a decrease in the sentiment analytic.
However, Raymann teaches automatically increase an intensity of a light in the second team notification device to indicate an increase in the sentiment analytic (see [0085] – brightness change associated with visual alerts); and automatically decrease an intensity of the light to indicate a decrease in the sentiment analytic (see [0085] – it would have been obvious to decrease light intensity based on the sentiment analytic from Abrol being less important).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Abrol and Steed to incorporate the (see Raymann [0038]).
	With respect to claims 5 and 14, Raymann teaches automatically increase a rate that a sound is generated from the second team notification device to indicate an increase in the sentiment analytic (see [0038] and [0106] – volume adjustment settings suggest ability to increase and decrease alert volume which would have been obvious to associate with the increase or decrease of analytics.); and automatically decrease the rate that the sound is generated from the second team notification device to indicate a decrease in the sentiment analytic (see [0038] and [0106] – volume adjustment settings suggest ability to increase and decrease alert volume which would have been obvious to associate with the increase or decrease of analytics.).
	With respect to claim 6, note the discussion of claim 1 above, Abrol and Steed further teaches receive a selection of an additional analytic (see [0023] – device location triggers marketing push to gain user’s interest.  The push is content related to a user’s interest which is based on sentiment analysis.); receive a selection of an additional trigger event, the additional trigger event for the additional analytic (see [0023] – device location triggers marketing push to gain user’s interest.  The push is content related to a user’s interest which is based on sentiment analysis.); monitor the additional analytic based on the additional trigger event (see [0087] – monitoring user activity and compiling a profile and determining a sentiment of the user in reference to the item.).	
Abrol and Steed fail to explicitly recite automatically generate a first tone with the second team notification device when the trigger event is detected in the sentiment analytic based on the result of monitoring the second new data, including the sentiment information; and automatically generate a second tone with the second team notification device when the additional trigger event is detected in the additional analytic based on a result of monitoring the additional analytic.
(see [0046] – sound selection for alerts. It would have been obvious to select a sound for different alerts such as the ones described in Abrol); and automatically generate a second tone with the second team notification device when the additional trigger event is detected in the additional analytic based on a result of monitoring the additional analytic (see [0046] – sound selection for alerts. It would have been obvious to select a sound for different alerts such as the ones described in Abrol).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Abrol and Steed to incorporate the SCHEDULING DEVICE FOR CUSTOMIZABLE ELECTRONIC NOTIFICATIONS as taught by Raymann for the purpose of increasing the chances of the user being notified of something important (see Raymann [0038]).
With respect to claim 7, note the discussion of claim 1 above, Abrol and Steed further teaches receive a selection of an additional analytic (see [0023] – device location triggers marketing push to gain user’s interest.  The push is content related to a user’s interest which is based on sentiment analysis.); receive a selection of an additional trigger event, the additional trigger event for the additional analytic (see [0023] – device location triggers marketing push to gain user’s interest.  The push is content related to a user’s interest which is based on sentiment analysis.); monitor the additional analytic based on the additional trigger event (see [0087] – monitoring user activity and compiling a profile and determining a sentiment of the user in reference to the item.). 
Abrol and Steed fail to explicitly recite automatically activate a first color light in the second team notification device when the trigger event is detected in the first analytic based on the result of the monitoring the second new data, including the sentiment information; and automatically activate a second color light in the second team notification device when 
However, Raymann teaches automatically activate a first color light in the second team notification device when the trigger event is detected in the first analytic based on the result of the monitoring the second new data, including the sentiment information (see [0085] – light element changes for alerts. It would have been obvious to select a color for different alerts such as the ones described in Abrol); and automatically activate a second color light in the second team notification device when the additional trigger event is detected in the second analytic based on a result of the monitoring the additional analytic (see [0085] – light element changes for alerts. It would have been obvious to select a color for different alerts such as the ones described in Abrol).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Abrol and Steed to incorporate the SCHEDULING DEVICE FOR CUSTOMIZABLE ELECTRONIC NOTIFICATIONS as taught by Raymann for the purpose of increasing the chances of the user being notified of something important (see Raymann [0038]).
With respect to claim 15, note the discussion of claim 10 above, Abrol and Steed further teaches display on the user interface an analytic field for entering an additional analytic (see [0023] – device location triggers marketing push to gain user’s interest.  The push is content related to a user’s interest which is based on sentiment analysis.); display a trigger event field for entering an additional trigger event for the additional analytic, the additional trigger event for the additional analytic (see [0023] – receive information about the persons of interest indicating sentiment towards products); monitor the additional analytic based on the additional trigger event (see [0087] – monitoring user activity and compiling a profile and determining a sentiment of the user in reference to the item.).
Abrol and Steed fail to explicitly recite automatically activate a first audio/visual notification from the second team notification device when the trigger event is detected in 
However, Raymann teaches automatically activate a first audio/visual notification from the second team notification device when the trigger event is detected in the first analytic based on a result of the monitoring the second data, including the sentiment information (see [0046] – sound selection for alerts. It would have been obvious to select a sound for different alerts such as the ones described in Abrol) (see [0085] – light element changes for alerts. It would have been obvious to select a color for different alerts such as the ones described in Abrol); and automatically activate a second audio/visual notification from the second team notification device when the additional trigger event is detected in the additional analytic based on a result of the monitoring the additional analytic based on the additional trigger event (see [0046] – sound selection for alerts. It would have been obvious to select a sound for different alerts such as the ones described in Abrol) (see [0085] – light element changes for alerts. It would have been obvious to select a color for different alerts such as the ones described in Abrol).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Abrol and Steed to incorporate the SCHEDULING DEVICE FOR CUSTOMIZABLE ELECTRONIC NOTIFICATIONS as taught by Raymann for the purpose of increasing the chances of the user being notified of something important (see Raymann [0038]).
With respect to claim 16, Raymann further teaches the first audio/visual notification is a first tone; and the second audio/visual notification is a second different tone (see [0046] – sound selection for alerts. It would have been obvious to select a sound for different alerts such as the ones described in Abrol).
(see [0085] – light element changes for alerts. It would have been obvious to select a color for different alerts such as the ones described in Abrol).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments, see pages 11-13, filed 1/11/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of ABROL et al (US 2017/0206557 A1) in view of Steed et al (US 2015/0113018 A1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/JARED M BIBBEE/          Primary Examiner, Art Unit 2161